Citation Nr: 1812746	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle aches, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a disability manifested by memory loss, an inability to focus, nightmares and/or insomnia, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for weight loss, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a gastrointestinal disability, diagnosed as chronic diarrhea and/or infectious colitis (other than IBS and weight loss), to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches (tension and migraine), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1989 and from December 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

Additional evidence has been associated with the claims file after the issuance of the April 2015 statement of the case (SOC) without a waiver of review from the Agency of Original Jurisdiction (AOJ).  However, the evidence is duplicative or irrelevant for the issues adjudicated below.  Thus, the Board may proceed without any prejudice to the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for fatigue, diarrhea and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by muscle aches, other than his service-connected fibromyalgia.

2.  The Veteran does not have a current disability manifested by memory loss, inability to focus, nightmares and insomnia, other than his service-connected acquired psychiatric condition.

3.   The Veteran does not have a current diagnosis of IBS or a weight loss disability, nor has he at any time during the claim and appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by muscle aches other than the service-connected fibromyalgia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for memory loss, inability to focus, nightmares and insomnia other than the service-connected major depressive disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for service connection for irritable bowel syndrome (IBS) have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The criteria for service connection for a weight loss disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran served in Southwest Asia from January 1991 to March 1991.  Thus, he is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317 (d)(1).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military during the Persian Gulf War.  See 38 C.F.R. § 3.317(a) (1).   

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.   

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms and specifically includes IBS, chronic fatigue syndrome (CFS) and fibromyalgia.  Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such IBS, CFS or fibromyalgia) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317 (2017).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).   However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Service connection 

The Veteran asserts service connection for disabilities manifested by muscles aches, memory loss, inability to focus, nightmares, insomnia, IBS and weight loss as directly related to service or as due to an undiagnosed illness under 38 C.F.R. § 3.317.  

By way of history, the Veteran filed an original claim of service connection for the above matters August 2010.  The claims were denied in a September 2011 RO rating decision from which the current appeal arises.  

During the course of the appeal, in an April 2015 RO rating decision, the Veteran was granted service connection for fibromyalgia with symptoms of muscle aches and an acquired psychiatric conditions to include major depressive disorder with symptoms of a lack of focus and chronic sleep impairment, including insomnia.  

Initially, the Board finds that a disability manifested by muscle aches, other than fibromyalgia, is not shown.  In this regard, the January 2015 VA examiner attributed the Veteran's complaints of muscle aches to a diagnosis of fibromyalgia.  As noted, service-connection was granted for fibromyalgia and the rating encompasses symptoms of muscle aches.  See 38 C.F.R. § 4.14.  Significantly, no other VA examinations or post-service treatment records identify a separate or distinguishable disability manifested by symptoms of muscle aches, other than fibromyalgia.  Finally, despite the Veteran's contentions that he has a separate or distinguishable disability manifested by muscle aches, he is not competent to provide this; as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


Turning to the Veteran's assertions of a disability manifested by memory loss, an inability to focus, nightmares and/or insomnia, the Board finds that a disability is not shown, other than an acquired psychiatric condition.  Significantly, the December 2014 VA mental health examiner diagnosed the Veteran with major depressive disorder with symptoms of insomnia and an inability to focus, an unspecified personality disorder and somatic symptom disorder.  The Veteran's symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, a flattened affect, disturbances of motivation and mood and an inability to establish and maintain effective relationships.  The examiner detailed that upon examination, his memory function was generally intact and he denied nightmares.  

Of note, the January 2015 VA examiner discussed the Veteran's assertion of insomnia in finding that the condition was unrelated to his Gulf War service and was not considered an undiagnosed illness.  In doing so, the examiner noted various causes of insomnia, including his claimed stress, anxiety and depression which were to be addressed in a separate examination, summarized above.  

Here, as indicated by the December 2014 VA examiner, symptoms of chronic sleep impairment and lack of focus is already contemplated by the rating assigned for his service-connected acquired psychiatric disability.  38 C.F.R. § 4.14.  Further, there is no indication of any objective memory loss found upon clinical evaluation.  The Veteran has not submitted any contrary competent evidence of a disability manifested by symptoms of objective memory loss or other cognitive impairment, an inability to focus, nightmares or insomnia, other than an acquired psychiatric condition.  To the extent the Veteran himself suggests that he has a separate condition, he is not competent.  


Likewise, the record fails to establish a current diagnosis of IBS or a disability manifested by periodic weight loss.  The January 2015 VA Gulf War syndrome examiner noted the Veteran's complaints of occasional constipation, diarrhea and periodic weight loss in the stomach examination.  However, the examiner specifically stated that the Veteran does not have a current diagnosis of IBS or weight loss disability.  Rather, the diagnosis was diarrhea.  There were a number of factors that could cause intestinal slowdown, leading to occasional diarrhea, such as inadequate fluid or fiber intake, dehydration, ignoring or delaying urge to have a bowel movement, sedentary lifestyle, laxative overuse/misuse and hemorrhoids.  The most common cause of diarrhea was a viral infection of the gut.  Other causes include infection by bacterial or other organisms, allergies to certain foods, medications, malabsorption, hyperthyroidism, laxative abuse and diabetes.  He was diagnosed and treated for colitis of an infectious etiology in 2004/2005.  Finally, while the Veteran reported a slow and gradual weight loss since service, his body mass index on examination was 26.99 percent and is considered overweight by the Center for Disease Control and Prevention (CDC) national guidelines.  

The Veteran has not submitted any contrary competent evidence that shows a diagnosis of IBS or weight loss disability and he is not competent himself to provide a diagnosis.  

Absent reliable or competent lay or medical evidence of his claimed disabilities manifested by muscle aches, memory loss, an inability to focus, nightmares or insomnia, IBS or weight loss, other than his service connected fibromyalgia and his acquired psychiatric condition, the Board concludes that the claims of entitlement to service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



ORDER

Entitlement to service connection for symptoms of muscle aches is denied.

Entitlement to service connection for symptoms of memory loss, an inability to focus, nightmares and/or insomnia is denied.    

Entitlement to service connection for irritable bowel syndrome (IBS) is denied.

Entitlement to service connection for weight loss is denied. 


REMAND

For the Veteran's claims of service connection for a disability manifested by fatigue (other than fibromyalgia), gastrointestinal disability to include chronic diarrhea and/or infectious colitis and headaches, updated VA medical opinions are required.  In this regard, the January 2015 VA examiner diagnosed the Veteran with tension headaches, diarrhea and fatigue (not CFS) and provided a negative nexus opinion between the conditions and his in-service exposures from his Southwest Asia service.  However, the Board finds that the opinions are inadequate.  For example, the Veteran is diagnosed with fibromyalgia with symptoms of fatigue and it remains unclear as to whether the Veteran has a separate fatigue condition.  It remains unclear as to whether the Veteran has a current diagnosis of any infectious colitis, or residuals at any time during the appeal period.  Notably, the examiner failed to address the Veteran's contentions that the conditions are due to immunizations received prior to deployment to Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner(s) to obtain medical opinions regarding the nature and etiology of the Veteran's claimed fatigue, chronic diarrhea and tension headaches.  

The opinions must address any conflicting evidence of record and be supported by a clear rationale, discussion of the facts, and medical principles involved.  

Based on the medical and lay evidence of record, the examiner is asked to provide an opinion to the following questions:

(a)  Clarify whether the Veteran's claimed fatigue is a disability in and of itself, or a manifestation of another underlying disability or disabilities, such as fibromyalgia.   

(b) For any fatigue disability or disability manifested by fatigue identified in (a) above, other than fibromyalgia, opine whether it is at least as likely as not (50 percent probability or greater) that that the condition onset during, or is otherwise etiologically related to service, including environmental exposures while serving in Southwest Asia, vaccines and lay reports of an in-service onset.  Why or why not?

(c)  For the Veteran's claimed gastrointestinal condition, diagnosed as diarrhea, clarify whether infectious colitis has existed at any time during the appeal period, beginning in August 2009.  

(d)  For any chronic diarrhea or infectious colitis that has existed at any time during the appeal period, identified  
and resolving infectious colitis, opine whether it is at least as likely as not (50 percent probability or greater) that that the condition onset during, or is otherwise etiologically related to service,  including environmental exposures while serving in Southwest Asia, his March 1991 endorsement of stomach problems, vaccines and lay reports of an in-service onset.  Why or why not?

(e)  For the Veteran's claimed headaches, diagnosed as tension headaches, opine whether it is at least as likely as not  (50 percent probability or greater) that that the condition onset during, or is otherwise etiologically related to service, including environmental exposures while serving in Southwest Asia, vaccines and lay reports of an in-service onset.  Why or why not?

2.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


